FILED
                           NOT FOR PUBLICATION                               FEB 16 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50651

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00344-DDP-1

  v.
                                                 MEMORANDUM *
ROSS CHARLES HACK,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted February 14, 2011 **
                               Pasadena, California

Before: KLEINFELD, LUCERO ***, and GRABER, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
Tenth Circuit, sitting by designation.
      The district court did not commit procedural error in imposing its sentence;

it calculated the appropriate Guidelines range, explained why it decided to deviate

from the Guidelines range, and gave the parties an opportunity to discuss the

proposed sentence before finalizing it. Gall v. United States, 552 U.S. 38, 51

(2007).




      The district court did not abuse its discretion in assessing a 36-month

imprisonment term. The district court looked at all of the § 3553(a) factors, but put

the most weight on the first factor, the nature and circumstances of the offense.

The district judge found by clear and convincing evidence that Hack’s motive for

committing the passport fraud was to evade the police’s murder investigation. This

finding is supported by substantial evidence in the record. Thus, the district court

did not abuse its discretion. United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (per curiam).




      Nor did the district court violate Federal Rule of Criminal Procedure 32 or

due process. Hack waived his objections to the Presentence Investigation Report

by not filing his objections to them within 14 days, Fed. R. Crim. P. 32(f)(1), and

he failed to provide countervailing evidence to create any specific disputes


                                          2
regarding the accuracy of the evidence. United States v. Stoterau, 524 F.3d 988,

1011–12 (9th Cir. 2008). For the same reasons, it was not an abuse of discretion

by the district court to choose not to hold evidentiary hearings; Hack was given the

opportunity to rebut the Presentence Investigation Report both in writing and at

sentencing, so no evidentiary hearing was required. United States v. Berry, 258

F.3d 971, 976 (9th Cir. 2001).




      The sentence was supported by reliable evidence, and, therefore, did not

violate Hack’s due process rights. United States v. Petty, 982 F.2d 1365, 1369 (9th

Cir. 1993); see also United States v. Huckins, 53 F.3d 276, 279 (9th Cir. 1995).

Finally, the terms and conditions of Hack’s supervised release are not vague or

overbroad, do not deprive him of more liberty than necessary, and are directly

grounded in the goals of § 3553(a). See United States v. Vega, 545 F.3d 743, 749

(9th Cir. 2008); United States v. Soltero, 510 F.3d 858, 866–67 (9th Cir. 2007) (per

curiam); United States v. Ross, 476 F.3d 719, 721–22 (9th Cir. 2007).




      AFFIRMED.




                                          3